 


113 HR 4722 IH: EEZ Clarification Act
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4722 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2014 
Mr. Bishop of New York introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To clarify that for purposes of all Federal laws governing marine fisheries management, the landward boundary of the exclusive economic zone between areas south of Montauk, New York, and Point Judith, Rhode Island, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the EEZ Clarification Act. 
2.Landward boundary of EEZ near Block Island for purposes of Federal marine fisheries managementFor purposes of all Federal laws governing marine fisheries management— 
(1)the landward boundary of the exclusive economic zone between the area south of Montauk, New York, and the area south of Point Judith, Rhode Island, shall be considered to be a continuous line running— 
(A)from a point 3 miles south of the southernmost point of Montauk to a point 3 miles south of the southernmost point of Block Island, Rhode Island, and 
(B)from such point 3 miles south of the southernmost point of Block Island, Rhode Island, to a point 3 miles south of the southern most point of Point Judith; and 
(2)the authority to manage such fisheries in waters landward of such line is vested in States and interstate marine fisheries management commissions, as applicable, that otherwise have jurisdiction over such waters. 
3.Report on impact of modifying landward boundary of EEZ for all Federal fisheries managementNot later than 3 years after the date of the enactment of this Act, the Secretary of Commerce shall report to the Congress on the impact of section 2. 
 
